      Case 2:17-cr-00585-JS Document 24 Filed 06/13/19 Page 1 of 1 PageID #: 555

                          FI LED
                 IN CLERK'S OFFICE   y
           u.s. DISTRICT COURT e.o.N. .

            *                      + MEMORANDUM TO
                   )JUN 13 201lrHE'FlONORABLE JOANNA SEYBERT
                      .                 UNITED STATES DISTRICT JUDGE
             LONG ISLAND OFFICE                          RE:                      U.S. v. Harold Bendell
                                                                                  U.S. v. Bruce Bendell
                                                         DOCKET#:                 17-CR-585
                                                         SENTENCE DATE:           June 5, 2019

REQUEST FOR ADJOURNMENT DUE TO DELAY IN PRESENTENCE INVESTIGATION

On July 26, 2018, the defendants pied guilty before Your Honor to a single-count information, charging the aiding
and assisting in the preparation of a fraudulent income tax return. The investigations were assigned to the
undersigned on July 31, 2018, with a scheduled sentence date ofNovember 30, 2018. The presentence report (PSR)
for Bruce Bendell was disclosed on December I 3, 2018, and the PSR for Harold Bendell was disclosed on
December 21, 2018.

Lengthy objections were presented by Defense Counsel for both defendants in early April 2019, but the Probation
Department was unable to prepare its response until early June 2019. The addenda were disclosed on June 4, 2019.
Given the proximity to sentencing, in order to afford the Court and the parties sufficient time to review the addenda,
the Probation Department requests an adjournment to the afternoon of July 19, 2019, a date suggested by the
courtroom deputy and agreed to by all parties.

If Your Honor has any concerns regarding this matter, please contact the undersigned officer.
  f(        JOANNASEYBERT                           t If] /zc, I J
Application Granted                                          Oat~
U.S. District Judge


New Sentence Date and Time:     7 !) {2,.0 1 ~
                                   /r               :1   t     J-'tltJ/'.,


Application Denied                                                  Date
U.S. District Judge


                                                          RESPECTFULLY SUBMITTED,

                                                         VITA QUARTARA
                                                         ACTING CHIEF U.S. PROBATION OFFICER



~
Steven S. Guttman
U.S. Probation Officer
(631) 712-6315

Date:    June 5,.2019

cc:      Steven J. Harfenist, Esq., Defense Counsel (Harold Bendell)
         Scott A. Resnik, Esq., Defense Counsel (Bruce Bendell)
         Burton T. Ryan, Jr., Esq., Assistant United States Attorney
